Citation Nr: 1036810	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-23 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1980.  

This appeal arises from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran limited the issues on appeal to a higher rating for 
his PTSD and service connection for residual burn scars in his 
October 2005 notice of disagreement.  Subsequently, the RO 
granted service connection for burns of the lower torso in a 
February 2008 rating decision.  That has resulted in there being 
no case or controversy as to that issue.  Therefore, it is moot.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  


FINDINGS OF FACT

The Veteran's symptoms of PTSD produce only occasional decreases 
in work efficiency with only intermittent periods of inability to 
perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The Veteran submitted his claim for service connection 
for PTSD in March 2005.  The RO sent him a letter in May 2005 
which informed him of how VA could assist him and what evidence 
was necessary to support his claim.  A March 2006 letter informed 
him of how VA assigned effective dates and disability ratings.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 491.  
Here, since the Veteran's claim was for service connection, and 
his appeal only concerns the downstream issue of the appropriate 
disability rating, his claim was substantiated, and the purpose 
of VA's notice requirements for his claim has been fulfilled.  

As the record shows all relevant evidence has been obtained, and 
the Veteran was examined for VA purposes in connection with his 
appeal, VA's duty to assist has been fulfilled.  

Initial Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity. 
Separate diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1. Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2. Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The criteria for rating mental disorders provides as follows:  

A 30 percent rating is assigned with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as 

depressed mood, anxiety, suspiciousness, panic attacks (weekly 
or less often), chronic sleep impairment, mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).  


A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships is demonstrated.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  

A 100 percent evaluation is assigned for total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own names. 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

The Veteran was seen for an initial intake interview at the VA 
Mental Health Clinic in May 2005.  He expressed frustration with 
his co-workers who did not share his high standards.  He reported 
a good level of interests, pleasures, socializing and activities.  
He denied symptoms such as difficulty concentrating, loss of 
energy, and had never had hallucinations or delusions.  He tried 
not to think about Vietnam.  He was able to turn it off if 
reminded of Vietnam and was able to talk about it without great 
distress.  He had some hypervigilance but it was limited to 
situations where it is called for, such as at school, where there 
have been incidences of violence.  He had been married for thirty 
years and divorced for seven.  They were both too domineering to 
stay together.  He had good relationships with his three grown 
children and grandchildren.  He lived alone and had a lady 
friend.  He was a school counselor and administrator.  He 
sometimes thought his co-workers were talking about him.  He was 
referred for individual psychotherapy to develop more productive 
ways of interacting with his co-workers.  A GAF of 69 was 
assigned.  

In August 2005, the Veteran was examined for VA purposes.  At 
that time, he informed the VA examiner his symptoms included 
nightmares three to four times a week, flashbacks two to three 
times a week, angry outbursts, irritability, problems with 
concentration, problems relating to others, difficulty trusting 
others, a mild startle response, and decreased mood that lasted 
two to three days caused by his becoming anxious and feeling 
detached after nightmares.  

Mental status examination indicated he was alert, oriented and 
dressed casually.  Eye contact was good.  He was calm and polite 
and his speech was within normal limits.  His mood was good for 
the most part.  But the evaluation made him anxious.  His affect 
was congruent.  He denied any suicidal or homicidal ideation, and 
auditory or visual hallucinations.  There was no evidence of any 
looseness of association or flight of ideas. He appeared logical 
and goal directed.  His insight and judgment were fair.  Chronic 
PTSD was diagnosed and a global assessment of functioning (GAF) 
of 60 was assigned.  

October 2006 VA Mental Health notes reveal the Veteran had not 
been receiving any therapy.  He requested assistance with some 
distressing thoughts that were causing flashbacks and nightmares.  
He was having trouble sleeping and staying asleep.  He had been 
watching CNN to stay in touch with news of his old buddies and 
military events.  He was taking the risk of being distressed to 
keep up with the news.  He was given medication to try to help 
him sleep.  

In December 2006 he was seen for his initial psychotherapy 
session.  The medication had improved his sleep.  It was noted he 
had recently spent time at Fort Benning with old army buddies, 
and that he was a counselor at an alternative school, where he 
was frustrated with his co-workers who sometimes made 
inappropriate remarks to the children.  He also worked part-time 
at a funeral home and taught GED classes.  

June 2007 VA records indicate the Veteran took medication every 
once in a while for nightmares and insomnia.  He reported his 
mood was great, and he denied losing his temper at work, although 
he did withdraw at times.  

August 2007 VA records indicate he appeared euthymic.  School was 
getting back in session and it was very stressful at the K-8th 
alternative school where he worked.  This was more so, as he 
believed a co-worker did not appear truly dedicated to helping 
the students at the school.  

December 2007 VA records noted he had started on Celexa in August 
2007 to help with his irritability and low mood.  It was the 
second anniversary of his father's death and it was difficult for 
him to spend time with his Mother at that time of year.  He 
denied any changes in appetite, energy, concentration or memory.  
He planned on studying for the funeral director's test because 
his fiancé's family owned a funeral home.  He complained of 
hypervigilance due to past confrontations with teachers.  He had 
difficulty trusting others except ROTC people.  He had an 
increased startle response at times and nightmares, but none in 
the last two or three months.  He reported his mood was better 
now.  

In March 2009, the Veteran appeared and gave testimony before a 
Decision Review Officer at the RO.  He reported it had been about 
a year since he had a flashback.  (T-9).  

A VA psychiatric evaluation was conducted in April 2009.  The 
Veteran had no recent follow up for his PTSD.  He was primarily 
concerned about conflict at work and feared  he would snap if 
confronted.  He worked as a school counselor.  He was having 
difficulty with a female co-worker who was criticizing his work.  
His principal wanted him to have a meeting with the co-worker, 
principal and director and he did not want to attend, as he 
feared getting verbally aggressive or in a fight, if the 
principal got in his face.  He complained of insomnia.  He had 
been depressed and in an angry mood lately and had increased 
irritability.  His appetite was okay.  He was able to enjoy time 
with his grandchildren and yard work.  He had been seen at VA 
sporadically and said his medication was helpful.  

He was alert, oriented, well groomed, and casually dressed.  He 
was generally pleasant but became irritable, angry and animated 
when talking about his work issues.  He was rather rigid, with a 
strong sense of right and wrong and a strict code of justice and 
behavior.  He had aggressive feelings toward his boss but planned 
to avoid him.  His insight and judgment were good.  There were no 
deficits in short or long term memory, attention, concentration 
or ability to think abstractly.  A GAF of 50 was assigned.  

The evidence also shows the Veteran has a degree in electronics 
and a master's in education.  He attended Officer's Candidate 
School after college.  He served on active duty or the reserves 
for 24 years and was retired from the military.  He remarried 
after being divorced for ten years, and teaches Sunday School.  

The evidence in this case does not show the presence of 
circumstantial, circumlocutory or stereotyped speech.  The 
Veteran's speech has consistently been noted to be normal and 
goal directed, and he has not reported any panic attacks.  There 
is no mention of difficulty understanding complex commands, and 
in April 2009 the examiner specifically stated there were no 
difficulties with short or long term memory.  The Veteran's 
judgment was described as either fair or good, and no impairment 
of abstract thought has been found.  

The Veteran does, however, have difficulty with anger and 
irritability which on occasion affects his mood, but he has been 
employed for ten years in the same position, as a counselor in an 
alternative school.  While his primary complaints involve his 
relationship with his co-workers, he has been able to maintain 
his employment and deal with his disagreements with other 
teachers or administrators for over 10 years.  Although the 
Veteran has expressed fear of losing control, or snapping, no 
such incidents are documented, and he reports he avoids contact 
or walks away from those with whom he has conflicts at work.  

The symptoms complained of by the Veteran such as anxiety, 
suspiciousness and chronic sleep impairment are specifically 
included in the criteria for a 30 percent rating.  

The Board is cognizant that it is not necessary that the Veteran 
have all, or even some of the specific symptoms listed in the 
rating criteria.  Impairment due to mental disorders is rated not 
upon what symptoms are demonstrated, but the degree to which they 
impact the Veteran's ability to function at work and in his 
social life.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).   

Here, the Veteran has shown success in his career, a long term 
marriage which ended in divorce, and the ability to establish a 
new relationship and marriage.  He maintains good relationships 
with his children and grandchildren, and he teaches Sunday School 
and also GED classes.  He has sought assistance only sporadically 
and his symptoms have been alleviated with medication.  The 
evidence demonstrated only mild or moderate impairment in 
functioning.  

The GAF scores assigned are between 50 and 69.  The global 
assessment of functioning scale reflects psychological, social 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  A 55 to 60 indicates moderate difficulty 
in social and occupational functioning.  A GAF of 50 is defined 
as serious symptoms, such as suicidal ideation, severe 
obsessional rituals, frequent shoplifting or any serious 
impairment in social, occupational or school functioning, such as 
having no friends or an inability to keep a job.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), 
p. 32.  

The GAF of 50 assigned in April 2009 is not consistent with the 
facts as set out in the examination report.  There is no report 
of any suicidal ideation, obsessional rituals or any possibility 
of the Veteran losing his job.  The Veteran has friends such as 
those in the ROTC, and maintains a good relationship with his 
children and grandchildren.  The Veteran merely appeared to have 
difficulty with another co-worker and had been asked to meet with 
his principal and the other party.  He was apprehensive about the 
meeting but no report or any actual violent behavior or loss of 
control is documented.  

The preponderance of the evidence is against the claim for a 
higher initial rating for PTSD than 30 percent.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Board considered 
whether the level of impairment during the rating period varied.  
The variation demonstrated was not of such severity as to require 
assigning staged ratings.  

There is also no evidence of exceptional or unusual disability 
which would warrant referral for an extraschedular rating.  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, nor does this case present an 
exceptional or unusual disability picture which would warrant 
referral to appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  In this regard, the Board notes 
there is no evidence of record that the Veteran's PTSD has caused 
marked interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or is 
attended by other such factors as would render impracticable the 
application of the regular schedular rating standards.  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


